3Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-9, 20 in the reply filed on 6/13/22 is acknowledged.
Oath/Declaration
	Oath/Declaration filed on 10/15/20 has been considered.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 20-21, 23, 25-26, 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Dias et al. (U.S. Patent Publication No. 2003/0104679).
Referring to figures 1-6, Dias et al. teaches a semiconductor package comprising:
a substrate (102) with a first surface (104), a second surface (106) and sidewalls (124/140); and
backside metallization (BSM) (128) over the second surface of the substrate, wherein a sidewall profile of the semiconductor package includes a deburred surface (see paragraph# 32).  It is noted that cleaning the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “a deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 2, the deburred surface is a beveled surface (124, see figure 2).
Regarding to claim 3, the sidewalls of the substrate include beveled surface (124, see figure 2).
Regarding to claim 4, the sidewalls of the substrate include vertical surfaces (140, see figure 5).
Regarding to claim 5, a first passivation layer (112) over the first surface of the substrate (102) and a second passivation layer (112) over the first passivation layer, wherein the first surface of the substrate includes an active surface (see figure 5).
Regarding to claim 20, a semiconductor package comprising:
a substrate (102) with a first surface (104), a second surface (106) and sidewalls (124/140); and
backside metallization (BSM) (128) over the second surface of the substrate, wherein the semiconductor package is devoid of metal debris. It is noted that clean the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “devoid of metal debris” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 21, the deburred surface is a laser deburred surface.  The limitation “a laser deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 23, the vertical surface is a plasma etched surface. The limitation “a plasma etched surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 25, the sidewalls of the first metal layer include deburred surfaces. (see paragraphs# 32, 35).  It is noted that cleaning the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “a deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 26, the sidewalls of the second metal layer include deburred surfaces (see paragraphs# 32, 34-35).  It is noted that cleaning the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “a deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
.
Regarding to claim 28, a lower portion of the sidewalls of the second metal layer includes deburred surfaces (see paragraphs# 32, 34-35).  It is noted that cleaning the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “a deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 29, the sidewalls of the second metal layer include deburred surfaces. (see paragraphs# 32, 34-35).  It is noted that cleaning the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “a deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding to claim 30, a lower portion of the sidewalls of the second metal layer includes deburred surfaces. (see paragraphs# 32, 34-35).  It is noted that cleaning the surface of the substrate after dicing to remove any debris for from the surface for forming other layers in subsequence step.   However, the limitation “a deburred surface” is method recitation in a device claimed.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Allowable Subject Matter
Claims 6-9, 22, 24, 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  None of the prior art teaches sidewalls of the second passivation layer serve as a top portion of sidewall profiles of the semiconductor package, sidewalls of the first passivation layer and the substrate serve as an intermediate portion of the sidewall profiles of the semiconductor package, and sidewalls of the BSM serve as a bottom portion of the sidewall profiles of the semiconductor package, wherein the top portion is recessed from the intermediate portion and the intermediate portion is recessed from the bottom portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893